765 N.W.2d 14 (2009)
Jeffrey HENDEE, Michael Hendee, Louann Demorest Hendee, and Village Point Development, LLC, Plaintiffs-Appellees,
v.
TOWNSHIP OF PUTNAM, Defendant-Appellant.
Docket Nos. 137446, 137447. COA Nos. 270594, 275469.
Supreme Court of Michigan.
April 29, 2009.

Order
On order of the Court, the application for leave to appeal the August 26, 2008 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) whether a rule of finality or ripeness applies to the plaintiffs' exclusionary zoning claim, see Paragon Properties v. City of Novi, 452 Mich. 568, 576, 550 N.W.2d 772 (1996), Warth v. Seldin, 422 U.S. 490, 508 n. 18, 95 S.Ct. 2197, 45 L.Ed.2d 343 (1975) ("[U]sually the focus should be on a particular project."); (2) if so, whether the Court of Appeals majority properly held that the defendant township's previous denials of the plaintiffs' applications to rezone their property for less intensive uses excused the finality requirement under the futility doctrine; (3) whether the trial court erred in granting injunctive relief prohibiting the defendant township from interfering with the plaintiffs' proposed use of their property for a manufactured housing community when the plaintiffs had never proposed that use to the township, see Schwartz v. City of Flint, 426 Mich. 295, 327-328, 395 N.W.2d 678 (1986); (4) whether a claim that a zoning ordinance unconstitutionally excludes a lawful use is properly analyzed without regard to whether a demonstrated need for the use exists, as suggested by the Court of Appeals reliance on Kropf v. City of Sterling Heights, 391 Mich. 139, 155-156, 215 N.W.2d 179 (1974), or whether the enactment of 1978 PA 637, MCL 125.297a (now recodified in nearly identical language as MCL 125.3207) superseded the analysis of Kropf on which the majority relied; and (5) whether the trial court abused its discretion in awarding the plaintiffs their costs and expert witness fees.
The motion for leave to file brief amicus curiae is GRANTED. The Real Property Law Section of the State Bar of Michigan and the Michigan Townships Association are invited to file briefs amicus curiae. Other persons or groups interested in the *15 determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.